DETAILED ACTION
This Office Action is in response to the application 15/969,917 filed on May 03th, 2018.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 05/03/2018, 10/02/2019, 04/29/2022, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claim 19; claim 19 is directed to a computer program per se because the claimed “computer program product” is not stored on any non-transitory computer-readable storage medium. See Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760. The claim also recites “a computer readable storage medium.” The specification does not explicitly define as to what type of computer readable medium is claimed. Broadly interpreted, a “computer readable storage medium” can be any means that include propagate and transmission signals, which are non-eligible subject matter under 35 U.S.C. 101. Regarding the claim a processor, one of ordinary skill in the art would understand that a “processor” could be a software processor (See “The Authoritative Dictionary of IEEE Standards Terms,” Seventh Edition, published in 2000). Therefore, the claim is directed to non-statutory subject matter. The Examiner respectfully suggests that the claims be amended to either “A computer program product stored, tangibly embodied in a non-transitory computer readable storage medium” or “A computer program product, tangibly embodied in a computer readable device” to make the claim statutory under 35 USC 101; (emphasis added).
Regarding claim 20; claim 20 depends from claim 1. Therefore, claim 20 is rejected under 35 U.S.C. 101 for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong et al. (Hong), U.S. Pub. Number 2019/0259499.
Regarding claim 1; Hong discloses a system, comprising:
a memory that stores computer executable components (par. 0044; fig. 2B; a memory 222.);
a processor (par. 0044; fig. 2B; a processor 220) that executes computer executable components stored in the memory, wherein the computer executable components comprise:
a machine learning component (par. 0049; fig. 2A; a machine learning process.) that performs a machine learning process for first data associated with one or more features to generate second data indicative of one or more example datasets within a degree of similarity to the first data, wherein the first data and the second data comprise a corresponding data format (par. 0049; fig. 2A; memory 222 stores patient data that is received from client 204 and is used as a training dataset in the machine learning process in order to train a SOFA score prediction model and a SIRS score prediction model and store one or more trained prediction models that are used to predict a total SOFA score and one or more training models that are used to predict SOFA component scores.); and
an evaluation component (par. 0054; fig. 2A; the model trainer 228.) that evaluates the second data for a particular feature from the one or more features and generates third data indicative of a confidence score for the second data (par. 0054; fig. 2A; evaluates the machine learning algorithm’s prediction performance based on patterns in the received subset of features processed as training inputs and generates one or more new training models 230; the generated training models, e.g., trained SOFA score prediction models 232, are then capable of receiving patient data outside of the machine learning process in which they were trained and generated to output predicted SOFA scores at a specified amount of time into the future for a given patient.).
Regarding claim 2; Hong discloses the system of claim 1, wherein the computer executable components further comprise: a communication component that receives the first data via an encrypted communication channel (par. 0049; fig. 2B; a communications module 218 to receive the computer-readable instructions and patient data transmitted via network 214.).
Regarding claim 3; Hong discloses the system of claim 1, wherein the machine learning component performs the machine learning process for image data associated with the first data to generate the second data (par. 0058; a first trained SOFA score prediction model 232 generates SOFA component scores which are predicted 6, 12, 24 hours in the future, while a second trained SOFA score prediction model 232 generates a total SOFA score which is predicted 36, 48, or 72 hours into the future.).
Regarding claim 4; Hong discloses the system of claim 1, wherein the machine learning component performs the machine learning process for textual data associated with the first data to generate the second data (par. 0047; the application 210 includes textual and graphical user interfaces to receive patient data as input and display output including predicted SOFA scores for a given patient at one or more amounts of time into the future.).
Regarding claim 5; Hong discloses the system of claim 1, wherein the machine learning component performs the machine learning process for video data associated with the first data to generate the second data (par. 0151; a video game console.).
Regarding claim 6; Hong discloses the system of claim 1, wherein the machine learning component employs a generative model associated with the first data during the machine learning process to generate the second data (par. 0058; a first trained SOFA score prediction model 232 may generate SOFA component scores which are predicted 6, 12, or 24 hours in the future, while a second trained SOFA score prediction model 232 may generate a total SOFA score.).
Regarding claim 7; Hong discloses the system of claim 1, wherein the machine learning component employs a variational autoencoder associated with the first data during the machine learning process to generate the second data (par. 0053; learning automata, learning vector quantization, informal fuzzy networks, conditional random fields, genetic algorithms.).
Regarding claim 8; Hong discloses the system of claim 1, wherein the evaluation data component employs fourth data associated with the first data for an additional layer of a deep learning network associated with the machine learning process in response to a determination that the third data satisfies a defined criterion (par. 0053; Bayesian linear regression, neural network regression, decision forest regression, boosted decision tree regression, artificial neural networks (ANN).).
Regarding claim 9; Hong discloses the system of claim 1, wherein the evaluation component evaluates the second data using a convolutional neural network (par. 0059; evaluate different machine learning algorithms and generate one or more alternate training models.).
Regarding claim 10; Hong discloses the system of claim 1, wherein the evaluation component generates the third data to improve anonymization of the first data (par. 0125; patients assigned to the recovery-patients triage category may include patients whose predicted SOFA scores are declining which is an indication that their medical conditions may be improving.).
Regarding claims 11-18; Claims 11-18 are directed to computer-implemented method which have similar scope as claims 1-10. Therefore, claims 11-18 remain un-patentable for the same reasons.
Regarding claims 19-20; Claims 19-20 are directed to computer program product which have similar scope as claims 1-10. Therefore, claims 19-20 remain un-patentable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHOI V LE/
Primary Examiner, Art Unit 2436